Citation Nr: 1315945	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability.  

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a migraine headache disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the claims for additional development in March 2012.  

In July 2012, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for a skin disability, a headache disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has a chronic sinus disability.  


CONCLUSION OF LAW

The requirements for establishing service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a September 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, a lay statement from the Veteran's wife, and hearing testimony.  The Board has decided to not afford the Veteran a VA examination and opinion.  While the Veteran contends that he began to receive treatment for a sinus disability at the VA beginning in the 2000's, this is not borne out by the medical evidence of record.  As discussed below, the Veteran's VA treatment records were obtained.  They do not show complaints of or treatment for a sinus disability.  This is not the case in which the Board is drawing a negative inference from the absence of medical evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, the Veteran's medical records are present and they do not show what he has contended.  Thus, neither medical evidence of a current disability nor credible lay evidence of persistent or recurrent symptoms of a current disability is shown by the record.  For these reasons, the Board finds that VA's duty to provide an examination and/or opinion is not triggered. 

The Veteran has been afforded a Board hearing in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing the undersigned enumerated the issue on appeal.  Also, the undersigned noted the bases of the prior determination and the evidence necessary to substantiate the service connection claim.  Thus, the obligations under 38 C.F.R. 3.103(c)(2) are met.  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included associating the Veteran's DD Form 214 with his claims file and scheduling the Veteran for a travel board hearing.  In response, the RO/AMC associated the Veteran's DD Form 214 with his claims file and scheduled the Veteran for a July 2012 travel board hearing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records show that in October 1989, the Veteran complained of pain in his sinuses in conjunction with his treatment for a tension headache.  He was found to be positive for nasal drainage.  Other than a diagnosis for a tension headache, the Veteran did not receive any diagnosis of a separate sinus disability.  Service treatment records are otherwise negative for any complaints, treatment, or diagnoses of any sinus disability.  

The post-service medical evidence is negative for any complaints, treatment, or diagnoses of a sinus disability.  At his July 2012 travel board hearing, the Veteran testified that he first noticed sinus problems of sneezing and having to blow his nose during his period of service but that he never sought treatment for his condition.  Instead, the Veteran reported self-treating with over-the-counter medication and continuing to do so after service.  He stated that he did not seek VA treatment for his sinus problems until the 2000's because he wanted to be able to receive medication at the VA medical center rather than having to buy it at the store.     

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a sinus disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of sneezing and nose blowing, any actual diagnosis of a sinus disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current sinus disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has current sinus disability that is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his claimed current sinus disability is not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of a sinus disability, is of greater probative value than the lay contentions of the Veteran.    

In this case, while there is current medical evidence of record dating from December 1993 through October 2009, none of this evidence reflects findings of a sinus disability.  Accordingly, in the absence of competent and credible evidence of a current sinus disability during the period of the claim, consideration of service connection for a sinus disability is not warranted on any basis.      

The Board has also considered the holding in McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, at no time during the period on appeal did the Veteran receive a sinus disability diagnosis. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a sinus disability is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's remaining claims.

Skin Disability

Service treatment records show that in March 1989, the Veteran complained of a heat rash in his groin area for the past 4 days.  He reported symptoms of itching and irritation.  Examination revealed a dry scaly rash with hyperpigmentation in the groin region.  The Veteran was diagnosed with dermatitis.  

Post-service VA medical records dated from April 2005 to October 2009 show that the Veteran received intermittent treatment for a rash.  Specifically, the Veteran was treated for tinea cruris in the groin in April 2005 that had been present for a few months.  He was also treated for an itchy rash on his nose in April 2009 and pruritis on the back in October 2009.

In an October 2009 lay statement, the Veteran's wife reported that the Veteran suffered from itching.    

At his July 2012 travel board hearing, the Veteran testified that he had experienced jock itch during his period of service and had received creams from sick call to treat it.  He also reported that other parts of his body had been subject to break outs during service but that he had not received specific treatment for the break outs.  He stated that he had currently been diagnosed with shingles and that he would break out on his legs, back, and arms about twice a month.  He indicated that about 70 to 80 percent of his body was affected by the condition.  He maintained that he was currently experiencing the same symptoms that he had been experiencing when his skin would break out in service.  

The Board notes that the Veteran is competent to report on the onset and symptoms of his current skin disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; Clyburn v. West, 12 Vet. App. 296.  Therefore, given the evidence outlined above, the Veteran should now be afforded a VA skin examination with a medical opinion clarifying whether the Veteran's current skin disability arose from service or is otherwise related to any incident of service, including treatment for dermatitis in March 1989.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Headache Disability

Service treatment records show that in May 1987, the Veteran complained of having a migraine headache since earlier that morning.  He described the pain as being tense and pressured.  He also reported that his muscles were tight in the shoulder area and that he was fatigued.  The physician noted that the Veteran had possible primary symptoms of a virus infection, but diagnosed him with muscle tension headaches.  An October 1989 service treatment report reveals that the Veteran again complained of having a migraine headache since earlier that day.  He reported that it had gradually worsened.  He also stated that he suffered from nasal drainage and pain in his sinuses, but he denied any nausea, vomiting, diarrhea, or sore throat.  He indicated that he felt dizzy and had a decreased appetite.  He was again diagnosed with tension headaches.  

In an October 2009 post-service VA medical record, the Veteran indicated that he had experienced intermittent, pressure-like pain at the frontal area of his head for a couple of years.  He complained of throbbing between the eyes, but denied any nausea, vomiting, and photophobia.  He reported that the pain improved when he took Ibuprofen at home, but maintained that he did not want to continue taking medication without it being prescribed.  He was diagnosed with headaches.  

At his July 2012 travel board hearing, the Veteran testified that he began having headaches while he was in service.  He reported that his military occupational specialty was that of a cook, but that he had been exposed to loud noises when he was in the field artillery unit.  He stated that he went to sick call for his headaches and that he had been given Ibuprofen to treat them.  He indicated that after discharge from service, he had self-treated with over-the-counter medication and did not seek VA treatment for his headaches until the 2000's because medications were available to him at the VA medical center.        

The Board notes that the Veteran is competent to report on the onset and symptoms of his current headache disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; Clyburn v. West, 12 Vet. App. 296.  Therefore, given the evidence outlined above, the Veteran should now be afforded a VA neurological examination with a medical opinion clarifying whether the Veteran's current headache disability arose from service or is otherwise related to any incident of service, including treatment for tension headaches in May 1987 and October 1989.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Acquired Psychiatric Disorder

Service treatment records are negative for any complaints, treatment, or diagnoses of an acquired psychiatric disorder.  

Post-service VA medical records dated from May 1996 to October 2009 show that the Veteran received intermittent treatment for substance abuse and depressive disorder, including suicide risk prevention counseling.  In an October 2009 medical report, the Veteran indicated that he was having a lot of depression and that he was also an alcoholic.  He reported that his depression and drinking problems had started while he was stationed in Germany in 1987.  

In an October 2009 lay statement, the Veteran's wife reported that the Veteran was depressed.  She stated that he had lost joy for his work and would forget things that were important to his work.  She also indicated that the Veteran suffered from loss of focus, frequent daydreaming and a "spaced out" expression, insomnia, avoidance of family dinners, and avoidance of friends when they visited.  

At his July 2012 travel board hearing, the Veteran testified that his depression had begun in service because he had not wanted to be in service.  He reported that he did not seek treatment for his depression during service, but instead began drinking heavily in order to deal with his depression.  He stated that after discharge from service, he began seeking treatment for his depression in 2000.  He indicated that he currently took medication for his depression.  He explained that although his depression initially began because he was depressed to be in service, he had continued to be depressed after service even though the circumstances had changed.          

The Board notes that the Veteran is competent to report on the onset and symptoms of his current acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; Clyburn v. West, 12 Vet. App. 296.  Therefore, given the evidence outlined above, the Veteran should now be afforded a VA psychiatric examination with a medical opinion clarifying whether the Veteran's current psychiatric disorder arose from service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to obtain a medical opinion as to whether his current skin disability is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability arose during service or is otherwise related to any incident of service, to include March 1989 treatment for dermatitis in the groin area.  The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.
 
2.  Schedule the Veteran for a VA neurological examination to obtain a medical opinion as to whether his current headache disability is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disability arose during service or is otherwise related to any incident of service, to include May 1987 and October 1989 treatment for tension headaches.  The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

 3.  Schedule the Veteran for a VA psychiatric examination to obtain a medical opinion as to whether his current acquired psychiatric disorder, to include depression, is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder, to include depression, arose during service or is otherwise related to any incident of service.  The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


